UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7475


ALLEN WRIGHT,

                Plaintiff - Appellant,

          v.

JASON WEBBER; RL TURNER; TIM RILEY; ANN HALLMAN; MARY
COLEMAN; DENNIS PATTERSON; CHRISTINE THOMPSON; GARY LANE;
MAJOR PARRISH; MRS MIDDLEBROOKS; DEBRA MANESS; MARY MCCABE;
LT BATES; MRS WHITNER; JERRY ALEXANDER; PRINCIPAL MORROW;
MICHAEL FOWLER; P CRIDER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:11-cv-02199-TLW)


Submitted:   January 22, 2013                 Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Wright, Appellant Pro Se.               Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL       &    ROPER, LLC, Greenwood,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Allen   Wright       appeals    the    district   court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint.                  Wright has

also filed a motion for appointment of counsel and injunctive

relief.   We have reviewed the record and find no reversible

error.    Accordingly,    we   deny   Wright’s    motion    and   affirm   the

district court’s judgment.       Wright v. Webber, No. 1:11-cv-02199-

TLW (D.S.C. Aug. 13, 2012).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                      2